908 A.2d 268 (2006)
JOHN R. LUKE AND DIANE C. LUKE, JOHN C. AND LYNN HOLETICH, DR. PHILIP GELACEK, MARY BIESUZ, THOMAS AND JEAN WOODS, DR. WILLIAM R. BALASH, JOHN AND JOAN WINTGENS, GEORGE AND LORI GATTO, MR. AND MRS. JOHN M. GEORGE, THOMAS AND MARY ANN TIMNEY, MARY ELLEN AUSTIN, MR. AND MRS. WILBERT WOODS, MR. AND MRS. CLARENCE CONWAY, ROBERT AND SHEILA GAHAGAN, MR. AND MRS. ROBERT SELINGER, REGIS MCGUIRE, AND JOHN MCGUIRE, RODNEY H. HARTMAN, SCOTT J. HARTMAN, CLIFFORD AND JEAN CAMPBELL, HAROLD BURTON, WILLIAM FINDON, JOINTLY AND SEVERALLY, Petitioners
v.
RANDY J. CATALDI, DAVID BRESTENSKY, RON COVONE, SUPERVISORS OF SOUTH BUFFALO TOWNSHIP AND MARK A. NESBIT, ZONING OFFICER OF SOUTH BUFFALO TOWNSHIP, Respondents
No. 582 WAL 2005
Supreme Court of Pennsylvania, Western District.
September 13, 2006.

ORDER
PER CURIAM
AND NOW, this 13th day of September 2006, the Petition for Allowance of Appeal is granted limited to the following issues:
Whether Schadler v. Zoning Hearing Bd. of Weisenberg Twp., 850 A.2d 619 (Pa. 2004), renders conditional land use permits approved in violation of the applicable MPC notice requirements void ab initio such that the statutory time period provided for appeals does not apply to challenges alleging procedural infirmities?
Whether approval of a conditional land use permit without public notice violates Petitioners' rights under the Due Process Clause of the Fourteenth Amendment to the United States Constitution?